          Case 7:19-cv-09755-VB Document 37 Filed 02/05/21 Page 1 of 1




Carol Melton
PO Box 1014
Poughkeepsie, NY 12602

Hon. Vincent Briccetti
United States District Court Judge
United States District Court, Southern District of New York
300 Quarropas Street
White Plains, New York 10601

Re: Carol Melton v. Poughkeepsie City School District; 19 CV 9755 (VB) Unnecessary delays,
harassment, and retaliation

Dear Hon. Vincent Briccetti:
Mr. Rushfield and the Poughkeepsie City School District are delaying producing my document
request. I requested the documents on December 24, 2020. The defendant had thirty (30) days
from the date of service, by January 23, 2021, to produce said documents (find attached). The
only document requests the defendant provided to me was my personnel file that is inaccurate.
The defendant did not have any objections to the documents requested but notified me on
January 15, 2021 that my email allegedly got sent to his junk mail which Mr. Rushfield said
might be because of the attachment. Having an attachment does not send it to your junk mail. I
have sent emails to Mr. Rushfield this way for years with attachments, and he never complained
about my email going to his junk mail. I had just sent one on October 23, 2020 with an
attachment. He claims he found the document request’s email on January 15, 2021, (three weeks
after my document requests) just after the Poughkeepsie City school District created a resolution
for section 913, January 13, 2020, another form of retaliation. I contacted Mr. Rushfield again on
January 21 and 22 by email about my document requests. On February 4, 2021, I tried to set up
conference call, but Mr. Rushfield has refused to meet and confer under the rules, please find
attached the email from Mr. Rushfield. The defendant has an attorney (whereas I do not), and
therefore should be able to meet routine litigation deadlines. The defendant’s delay is prejudicial
to me, particularly in light of their continued efforts to terminate me while this case is
proceeding, and in light of the fact that I need to prepare for upcoming depositions. I ask your
honor to compel the defendant to produce my document requests immediately and if you have
the authority, I pray that you have them stop their retaliatory actions.
Sincerely,




Carol Melton
